DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Michael Tomsa (reg. 64,264) on 1/19/2020.

The application has been amended as follows: 
1. (Currently Amended) A method for optimizing utilization of a plurality of manufacturing apparatus in a manufacturing facility, the method comprising: 
receiving user input of a work period for determining 
receiving, by a processor, first electronic messages comprising start times and end times indicating time periods when ones of the plurality of manufacturing apparatus are in use; 
receiving, by the processor, second electronic messages indicating time periods of operator activity within ones of a plurality of work cells associated with the plurality of manufacturing apparatus from a plurality of sensors disposed in the work cells; 
accumulating, by the processor, one or more of each of the respective time periods of the first and second electronic messages; 
determining, by the processor, a number of operators in the manufacturing facility during the work period by determining numbers of simultaneously active ones of the plurality of the work cells, based on the second electronic messages; 
determining, by the processor, utilization of the plurality of manufacturing apparatus based on the number of operators and based on the time periods of operator activity and the work period; 
determining a total number of operators present in a work shift, where the work shift comprises a plurality of work periods that includes the work period; and
providing a report regarding utilization of the plurality of manufacturing apparatus for analysis of use of the manufacturing apparatus, 
wherein the number of operators determined to be present in the work shift is the number of work cells each with operator activity in more than a pre-determined percentage of work periods in the work shift,
wherein the total number of operators is the number of work cells with operator activity in more than a pre-determined percentage of the plurality of work periods, and
wherein the work period is automatically determined for each activity detected in the work cell.

11. (Currently Amended) A system for optimizing manufacturing utilization comprising: 
a plurality of manufacturing apparatus configured to: 
perform manufacturing operations in association with a manufacturing process; 
measure start times and end times of periods during which the manufacturing apparatus are in use for the manufacturing operations; and 
transmit first electronic messages indicating respective time periods when the manufacturing apparatus are in use;
a plurality of sensors disposed in corresponding work cells associated with the manufacturing apparatus, the sensors configured to transmit second electronic messages indicating time periods of operator activity within the work cell; and 
a computing device configured to: 
receive user input of a work period for determining 
receive the first and second electronic messages and accumulate one or more of each of the respective time periods of the first and second electronic messages; 
determine a number of operators in the manufacturing facility during the work period by determining numbers of simultaneously active ones of the plurality of work cells, based on the second electronic messages; 
determine utilization of the plurality of manufacturing apparatus based on the number of operators and based on the time periods of operator activity and the work period; 
determine a total number of operators present in a work shift, wherein the work shift comprises a plurality of work periods that includes the work period; and
provide a report regarding utilization of the plurality of manufacturing apparatus for analysis of use of the manufacturing apparatus, 
wherein the number of operators determined to be present in the work shift is the number of work cells each with operator activity in more than a pre-determined percentage of work periods in the work shift,
wherein the total number of operators is the number of work cells with operator activity in more than a pre-determined percentage of the plurality of work periods, and
wherein the work period is automatically determined for each activity detected in the work cell.

23. (Currently Amended) A system for optimizing utilization of a plurality of apparatus in a manufacturing facility, comprising: 
a plurality of sensors disposed in work cells associated with the plurality of apparatus, the sensors configured to transmit second electronic messages indicating time periods of operator activity within the work cell; and
a computing device configured to: 
receive user input of a work period for determining 
receive from each of the plurality of apparatus first electronic messages comprising start times and end times of periods during which each of the corresponding plurality of apparatus is in operation; 
receive the second electronic messages from the sensors;


accumulate one or more of each of the respective time periods of the first and second electronic message; 
determine a number of operators in the manufacturing facility during the work period by determining numbers of simultaneously active ones of the plurality of work cells, based on the second electronic messages; 
determine utilization of the plurality of apparatus based on the number of operators and based on the time periods of operator activity and the work period; 
determine a total number of operators present in a work shift, wherein the work shift comprises a plurality of work periods that includes the work period; and
provide a report regarding utilization of the plurality of apparatus for analysis of use of the apparatus, 
the work shift is the number of work cells each with operator activity in more than a pre-determined percentage of work periods in the work shift,
wherein the total number of operators is the number of work cells with operator activity in more than a pre-determined percentage of the plurality of work periods, and 
wherein the work period is automatically determined for each activity detected in [[a]]the work cell.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach or suggest, individually or in combination, determining the utilization of the manufacturing apparatus based on the number of operators, wherein the number of operators determined to be present in the work shift is the number of work cells each with operator activity in more than a pre-determined percentage of work periods in the work shift, wherein the total number of operators is the number of work cells with operator activity in more than a pre-determined percentage of the plurality of work periods, in combination with the remaining limitations as set forth in each independent claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT W CHANG whose telephone number is (571)270-1214.  The examiner can normally be reached on (M-F) 10:00 am - 6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


VINCENT WEN-LIANG CHANG
Examiner
Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119